Citation Nr: 0124439	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased (compensable) rating for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for hearing loss will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's prostatitis is manifested by urine leakage 
which requires the wearing of absorbent materials which must 
be changed less than 2 times a day.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for prostatitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7527 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001).  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  Among 
other things, the VCAA redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 C.F.R. § 5107 (West 
Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  The veteran 
has been provided a statement of the case informing him of 
the medical evidence necessary for an increased rating for 
the disability at issue.  VA outpatient treatment records 
have been obtained, and a VA medical examination has been 
conducted.  Moreover, the veteran has not identified any 
outstanding evidence which could be used to support his 
claims.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally 38 U.S.C.A. § 5103A (West Supp. 2001); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In June 1961, service connection was established for 
prostatitis, evaluated as noncompensably disabling.  The 
noncompensable rating has remained in effect since that time.  

The veteran's claim for an increased rating for his service-
connected prostatitis was received on May 11, 1999.  As such, 
the rating period for consideration on this appeal is from 
May 11, 1998, one year prior to the date of receipt of the 
increased rating claim, through the present  See 38 C.F.R. 
§ 3.400(o)(2).

VA outpatient treatment records show that in July 1998 the 
veteran was prescribed adult diapers after reporting that he 
had developed incontinence at nighttime.  In October 1998, he 
complained that he wet his pants off and on.  

On VA examination in July 1999, medical history noted that 
the veteran underwent a radical prostatectomy in November 
1996.  He reported nocturia one time per night, good stream 
and no pain or burning on voiding.  He voided sometimes as 
often as every 4 hours throughout the day and kept having to 
stop while driving more typically every 2 to 3 hours.  He 
indicated that he wore 2 pads per day which he occasionally 
soaked through.  He denied any urinary tract infection since 
the surgery.  Physical examination revealed no penis 
deformity.  The left testis was somewhat atrophic.  Rectal 
walls appeared normal except for a slight stricture in the 
anterior rectal wall near the area of the previous surgery.  
Prostate-specific antigen laboratory values were undetectable 
which was consistent with no evidence of current disease.  
The diagnoses included status post radical retropubic 
prostatectomy and mild to moderate stress urinary 
incontinence.  The examiner noted that prostatitis was no 
longer an issue as the veteran no longer retained any 
prostate tissue.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's service-connected prostatitis is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7527.  Diagnostic Code 7527 provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  The veteran's predominant 
dysfunction is voiding dysfunction.  

Voiding dysfunction is rated under three sub categories: 
urinary leakage, urinary frequency and obstructed voiding.  
Urinary leakage has ratings ranging from 20 to 60 percent.  A 
60 percent rating contemplates continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials that must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.  

Urinary frequency has ratings ranging from 10 to 40 percent.  
A 40 percent rating contemplates a daytime voiding interval 
of less than one hour, or awakening to void five or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval of between one and two hours, or awakening 
to void three to four times per night.  A 10 percent rating 
contemplates a daytime voiding interval of between two and 
three hours, or awakening to void two times per night.  
38 C.F.R. § 4.115a.

Obstructed voiding has ratings ranging from noncompensable to 
30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
38 C.F.R. § 4.115a.  

Urinary tract infection has ratings of 10 and 30 percent.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating contemplates long- 
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  38 C.F.R. 
§ 4.115a.  

The current medical evidence reflects that the veteran was 
prescribed adult diapers in July 1998 following complaints of 
problems with nighttime incontinence.  On VA examination in 
July 1999, he reported urinary frequency as every 4 hours 
throughout the day, every 2-3 hours when driving, and once at 
night.  He also indicated, in terms of incontinence, that he 
wore 2 pads a day and occasionally soaked through these.  A 
history of urinary tract infection was not indicated.  
Catheterization was not indicated.

In the Board's view, the veteran's reported symptoms of 
wearing of absorbent material which must be changed less than 
twice a day warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.115a.  However, the evidence does not support a rating in 
excess of 20 percent.  The evidentiary record does not 
demonstrate that the veteran must change his pads 2 to 4 
times a day.  In addition, the medical evidence does not 
establish that he has been treated for urinary tract 
infection in recent years, that he has marked obstructive 
symptomatology with any of the required manifestations, let 
alone that has required dilation to alleviate obstruction, or 
that he has frequency requiring voiding intervals of less 
than one hour, or that he must void five or more times per 
night.

Thus, giving the veteran the benefit of all reasonable doubt, 
the Board concludes that the veteran should be granted an 
increased evaluation of 20 percent, but no higher.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527.  


ORDER

A rating of 20 percent for prostatitis is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.  


REMAND

In a December 1999 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss on 
the basis that it was not well-grounded.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which among other 
things, eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 C.F.R. § 5107 (West 
Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hearing loss 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
the VCAA.  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and etiology of any 
hearing loss.  All indicated tests should 
be performed.  The examiner should 
express an opinion as to whether it is as 
likely as not that any hearing loss is 
related to the veteran's period of active 
service.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for hearing loss.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



